SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY American Independence Funds Trust Rx Dynamic Stock Fund 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (866) 410-2006 www.riskxfunds.com April _, 2016 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the Rx Dynamic Stock Fund, a separate investment series of the Trust, (the “Fund”), to be held at 10:00 a.m. (Eastern time) on [Meeting Date], at the Trust’s offices located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of an Investment Sub-Advisory Agreement between RiskX Investments, LLC and Navellier & Associates, Inc. on behalf of the Fund; Approval to change the Fund’s diversification status from diversified to non-diversified; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing, and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the Rx Dynamic Stock Fund.Sincerely,John J. PileggiPresidentAmerican Independence Funds Trust PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY American Independence Funds Trust Rx Dynamic Stock Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105, on [Meeting Date], at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a new Investment Sub-Advisory Agreement between RiskX Investments, LLC and Navellier & Associates, Inc. on behalf of the Rx Dynamic Stock Fund (the “Fund”); 2. To approve a change in the Fund’s diversification status from diversified to non-diversified; and3. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” the proposals. The matter for Proposals 1 and 2 referred to above are discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on [Record Date], as the record date for determining shareholders entitled to notice of, and to vote at, the Meeting. Each share of the Fund is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. John J. PileggiPresidentAmerican Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. ii American Independence Funds Trust Rx Dynamic Stock Fund PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [MEETING DATE]INTRODUCTIONThis proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the Rx Dynamic Stock Fund (“Stock Fund” or the “Fund”) for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on [Meeting Date], at the Trust’s offices at 1345 Avenue of the Americas, 2nd Floor, New York, NY 10105 and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Fund’s most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIESThe Board is soliciting votes from shareholders of the Trust with respect to the Proposals discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card on or about [Mail Date]. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates or a professional solicitation organization, may solicit proxies by telephone, facsimile or personally, at no extra cost to shareholders. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUND.”)The appointed proxies will vote in their discretion on any other business as may properly come before the Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of the Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. At this time, the Trust knows of no other business to be voted upon at the Meeting other than the proposals set forth in the accompanying Notice of Special Meeting of Shareholders and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted “FOR” the proposals. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of one-third of the outstanding shares of the Fund shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. The proposals require the affirmative vote of a “majority of the outstanding voting securities” of the Fund. The term “majority of the outstanding voting securities” of the Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), means: the affirmative vote of the lesser of (i) 67% or more of the voting securities of that Fund present at the meeting if more than 50% of the outstanding shares of that Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of that Fund. 1 The Board has fixed the close of business on [Record Date] as the record date (the “Record Date”) for determining holders of Fund shares entitled to notice of and to vote at the Meeting. See “Ownership of Shares” under “ADDITIONAL INFORMATION ABOUT THE FUND” for record date shares of the Fund. PROPOSAL 1 – Approval of a new Investment Sub-Advisory Agreement between RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) and Navellier & Associates, Inc. (“Navellier” or the “Sub-Adviser”) on behalf of the Rx Dynamic Stock Fund Shareholders of the Rx Dynamic Stock Fund are being asked to approve a Proposed Investment Sub-Advisory Agreement between RiskX Investments and Navellier (the “Investment Sub-Advisory Agreement”) per the recommendation by RiskX Investments and the approval by the Board of Trustees. At a Board meeting held on December 11, 2015, the Board of Trustees of the Trust, including a majority of the Independent Trustees, unanimously approved the Investment Sub-Advisory Agreement between RiskX Investments and Navellier with respect to the Fund subject to the approval of the Fund’s shareholders. Federal securities laws generally require that shareholders approve agreements with an investment adviser or sub-adviser. The Board is recommending the approval of the Investment Sub-Advisory Agreement for the Fund. Background At the start of 2014, RiskX Investments began reviewing the investment strategy of the portfolio manager and the difficult performance the Fund had in 2014, and considered various options including a change in the portfolio manager due to the under-performance of the Fund. In discussions with the Board, RiskX Investments noted that the relative returns which were needed in order to keep assets in the Fund had not been achieved and, therefore, concluded that a change was appropriate and desirable. RiskX Investments specifically noted that its poor position amongst its peers based on Morningstar data was a leading factor to assets leaving the Fund. RiskX Investments had analyzed different investment styles and investment managers that might both improve performance and marketability of the Fund and initially identified AJO LP as a potential sub-adviser; however, the Fund did not obtain a quorum for the special meeting of shareholders that had been set for March 30, 2015. RiskX Investments continued to analyze other favorable opportunities and identified Navellier’s Defensive Alpha strategy as a potentially different and improved strategy to use in the management of the Fund. Navellier currently manages two other funds in the Trust, the AI Navellier Large Cap Growth Fund and the AI Navellier International Fund. At a meeting held December 11, 2015 (the “Board Meeting”), RiskX Investments recommended to the Board that Navellier become a sub-adviser to the Fund and certain principal investment strategies be changed. At the same Board Meeting, Mr. Louis Navellier presented to the Board his firm’s history, philosophy and performance with particular focus on the Defensive Alpha objective and investment strategy and the management team. After careful consideration, the Board approved a proposed Investment Sub-Advisory Agreement to retain Navellier to manage the Fund’s portfolio based on a review of Navellier’s experience, personnel and performance in the management of its Defensive Alpha strategy as well as the proposed changes to the principal investment strategies.
